Citation Nr: 0715117	
Decision Date: 05/21/07    Archive Date: 01/16/08

DOCKET NO.  03-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for gouty arthritis, 
claimed as due to herbicide exposure or as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  Service in Vietnam is indicated by the 
evidence of record.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied the veteran's claim of entitlement to 
service connection for arthritis.

In May 2004 the Board remanded the veteran's claim of service 
connection for arthritis for additional evidentiary and 
procedural development.  That was accomplished, and in July 
2005 and September 2005 the VA Appeals Resource Center issued 
supplemental statements of the case which continued to deny 
the veteran's claim.   

The veteran appeared before a Veterans Law Judge (VLJ) at a 
Travel Board hearing in November 2003.  However, since that 
time, the member of the Board who conducted that hearing 
retired.  In a February 2006 communication, the veteran 
clarified that he wished another hearing.  In March 2006 an 
again in November 2006, the Board remanded this case for that 
purpose.

In February 2007, the veteran provided personal testimony at 
a videoconference hearing which was chaired by the 
undersigned VLJ.  A transcript of that hearing has been 
associated with the veteran's VA claims folder. 

Issues not on appeal

The January 2003 RO rating decision also denied the veteran's 
claim of entitlement to service connection for hypertension.  
The veteran appealed that decision.  In May 2004, the Board 
granted the veteran's claim.  That matter has been resolved 
and will be addressed no further herein.  Further, there is 
no indication in the record that the veteran has disagreed 
with the assigned disability rating or effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

In its May 2004 remand, the Board observed that the veteran 
had disagreed with the RO's June 2003 denial of service 
connection for prostatitis.  The Board remanded that issue so 
that a statement of the case (SOC) could be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)

In July 2005, the RO issued a SOC as to the issue of 
entitlement to service connection for prostatitis.  The 
veteran did not thereafter file a substantive appeal [VA Form 
9 or equivalent].  Thus, no appeal was perfected as to that 
issue.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  That matter, too, is 
not in appellate status.


FINDINGS OF FACT

1.  The veteran is a Vietnam veteran and is therefore 
presumed to have been exposed to herbicides.

2.  Service connection has been granted for diabetes 
mellitus.

3.  The competent medical evidence of record discounts a 
connection between the veteran's presumed exposure to 
herbicides in Vietnam and his currently diagnosed gouty 
arthritis.  

4.  The competent medical evidence of record discounts any 
connection between the veteran's service-connected diabetes 
mellitus and his currently diagnosed gouty arthritis, to 
include by way of aggravation.


CONCLUSIONS OF LAW

1.  Gouty arthritis was not incurred in or aggravated by the 
veteran military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Gouty arthritis is not due to or is the result of the 
veteran's service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
systemic arthritis condition, which has been diagnosed as 
gouty arthritis.  He has proffered two separate theories of 
entitlement.  First, he contends that his arthritis is a 
residual of exposure to herbicides in Vietnam.  Second, he 
contends that his arthritis is secondary to service-connected 
diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. 

The Board observes that the veteran was initially informed of 
the VCAA in a letter from the RO dated August 26, 2002.  The 
veteran was advised in that letter that VA would assist him 
with obtaining relevant records from any Federal agency.  
With respect to private treatment records, the August 
2002letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence. 

The Board's May 2004 remand noted deficiencies in the VCAA 
notice.  Pursuant to the Board's remand instructions, a more 
expansive VCAA letter was sent to the veteran by the VA 
Appeals Resource Center in July 2005.  That letter informed 
the veteran as to what was required to establish service 
connection on both a direct and a secondary basis.  See the 
July 21, 2005 VCAA letter, pages 6 and 7.  The letter also 
provided more detailed information concerning the relative 
responsibilities of VA and the veteran in developing evidence 
in support of his claim.  See the July 21 2005 VCAA letter, 
page 5.

The July 2005 VCAA letter specifically noted: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them. If the 
holder of the records declines to give them to us or asks for 
a fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis as in the original.] T

Finally, the Board notes that the July 2005 2004 VCAA letter 
specifically requested of the veteran: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the July 21, 2005 VCAA letter, page 2.  This 
request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.


Finally, there has been a significant recent Court decision 
concerning the VCAA. 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. 

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim. Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Neither is element (2), existence of the claimed disability.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed head, kidney, 
heart and left ear disorders. 
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned. 

The veteran's claim of entitlement to service connection was 
denied based on element (3), connection between the veteran's 
service, and his service-connected diabetes mellitus, and the 
claimed disability. As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  Because as discussed 
below the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. 
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained the 
veteran's service medical records and reports of private 
medical treatment of the veteran.  Additionally, the veteran 
was provided a VA examination in August 2005.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA. 
Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA. No further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006). The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has testified at two personal hearings.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 
See 38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2006).

The diseases which are deemed to be associated with herbicide 
exposure, however, do not include arthritis.  See 38 C.F.R. § 
3.309(e) (2006); see also Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 - 
27,641 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee (a radiation exposure case) also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).




Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In evaluating the veteran's claim, the Board will employ the 
three part Hickson/Wallin analysis.

With respect to element (1), current disability, it is 
undisputed that the veteran has a systemic arthritis 
condition, diagnosed by the August 2005 VA examiner as gouty 
arthritis.

Turning to Hickson/Wallin element (2), the veteran served in 
Vietnam.  Exposure to herbicides is therefore presumed.  In 
addition, the veteran is service connected for diabetes 
mellitus.  [The veteran is also service connected for 
hypertension; however, he does not appear to contend, and the 
medical evidence of record does not suggest, that 
hypertension in any way caused or aggravated his arthritis.]  

The Board observes in passing that there is no evidence that 
arthritis was first manifested within the one year 
presumptive period after service. Gouty arthritis was 
evidently initially diagnosed in or about December 1994, 
decades after service.  The veteran testified that arthritis 
was initially diagnosed as having arthritis in 1977.  There 
is no medical evidence which supports that statement.  
Assuming for the sake of argument that the veteran's 
statement is correct, this is still several years after the 
end of the presumptive period in September 1971.  The 
provisions of 38 C.F.R. § 3.309(a) are therefore 
inapplicable.

Turning to crucial element (3), medical nexus, the only 
competent medical nexus evidence of record is the opinion of 
the August 2005 VA examiner.   In pertinent part, that 
opinion reads as follows:

After carefully reviewing the C-file and the current 
clinical findings, it is my opinion that it is not at 
least as likely as not that the gouty arthritis is 
related to herbicide exposure or related to service-
connected diabetes mellitus.  The rationale is that 
there is no evidence that herbicide exposure causes 
gout.  Furthermore, the diagnosis of diabetes mellitus 
predates the diagnosis of gout by 25 years.  The gout is 
not aggravated by diabetes mellitus as there is no renal 
disease that can elevate uric acid and worsen gout. 

There is no competent medical opinion to the contrary.  To 
the extent that the veteran himself believes that his gouty 
arthritis is related to presumed Agent Orange exposure in 
Vietnam or to his service-connected diabetes mellitus, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish medical nexus.

Specifically with respect to presumed herbicide exposure, the 
Board again notes, as it did in the law and regulations 
section above, that it has not been determined by the 
Secretary of VA that an association exists between such 
presumed herbicide exposure and arthritis.  The presumption 
contained in 38 C.F.R. § 3.309(e) is therefore not for 
application in this case.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
gouty arthritis. The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for gouty arthritis is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


